 



Exhibit 10.55
AMENDMENT
     This is an amendment to each of the following agreements (the “Agreements”)
between Smith & Wesson Corp. (“S&W”) and Carl Walther GmbH (“Walther”):

  1.   Agreement dated June 7, 2002, a copy of which is attached and affirmed by
the parties, pursuant to which S&W manufactures and sells Walther PPK handguns
(the “PPK/S Contract”);     2.   License and OEM Purchase Agreement dated
effective as of November 15, 2001, as amended by Addendum dated as of
January 15, 2002, and Amendment No. 1 dated December 22, 2004 (the “SW-99
Contract”).     3.   Framework Agreement dated (by S&W) February 13, 2004
pursuant to which S&W distributes Walther products (the “Framework Contract”).

For good and valuable consideration received by each of the undersigned, the
undersigned hereby agree as follows:

  1.   Recital. The parties wish to provide that the current term of each of the
Agreements expires December 31, 2007, and that all other terms of each of the
Agreements remain in effect.     2.   Amended Term. Section 3 of the PPK/S
Contract, Section 17.1 of the SW-99 Contract, and Section 2(a) of the Framework
Contract shall each be amended in their entirety to provide:

“Unless otherwise terminated in accordance with any other provision of this
agreement, the term of this agreement shall expire December 31, 2007.”
     Notwithstanding the above, any amendment to the SW-99 Contract shall be
subject to Section 23.1 of that agreement.

  3.   All other provisions of the Agreements remain in effect unchanged.



     
Executed as of
  January 12, 2006
 
   

Smith & Wesson Corp.

     
By
  /S/ Michael F. Golden
 
   
Its
  President and Chief Executive Officer
 
   

Carl Walther GmbH

     
By
  /S/ Wulf H. Pflaumer
 
   
Its
  Chairman of Advisory Board
 
   



 